Citation Nr: 0923120	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  05-09 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for benign essential 
tremors.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The appellant served on active from February 3, 2003, to May 
30, 2003, and from October 1, 2003, to November 10, 2003.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2004 by the 
Department of Veterans Affairs (VA) Cleveland,  Ohio Regional 
Office (RO). 

The Board previously considered this appeal in August 2006 
and May 2008 and remanded the claim for additional 
development and adequate VCAA notice. After completing the 
requested development to the extent possible, a December 2008 
Supplemental Statement of the Case denied the claims, which 
were then returned to the Board for further appellate 
consideration.

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The appellant contends that he is entitled to service 
connection for benign essential tremors that started during 
his basic training during active duty for deployment in 
October 2003 triggered by stress.  Due to his condition, the 
appellant was found to be non-deployable and was released 
from active duty in October 2003.  See Dept. of Army 
Memorandum, dated October 2003.  

Initially, the appellant reported that his condition started 
in 2002.  See Claim, dated November 2003.  The appellant's 
February 2002 enlistment examination is absent of any report 
of tremors.  See Enlistment report, dated February 2002.

According in-service medical treatment records, the 
appellant's "[h]and [was] shaking naturally during fine 
motor tasks - handling weapons or utensils. [Symptom 
increased with] stress or anxiety.  [The appellant] does not 
drink [alcohol] - and has not noticed anything that improves 
the shaking."  See In-service treatment records, dated 
October 2003. 

The appellant sought private treatment for his condition in 
October 2003 with Dr. D.A. Lyons, who also diagnosed the 
appellant with benign essential tremors.  The appellant 
reported to Dr. Lyons that he has had the tremors in his 
upper extremities for "many years" and that his father also 
had tremors. The appellant stated he was not on any 
medication and that the tremors increased with stress.  See 
Dr. D. A. Lyons report, dated October 2003. 

According to a March 2004 letter from Dr. Lyons, the 
appellant was treated for his condition in February 2004.  
Dr. Lyons stated that it was previously acknowledged that the 
appellant's tremors occurred for several years but was not 
the case and occurred for only the past year.  In addition, 
Dr. Lyons does state that there is a history of tremors in 
his family but that it is his mother and not his father as 
previously noted.  There is no indication whether the 
appellant's tremors was incurred or aggravated during active 
duty.  See Dr. D. A. Lyons letter, dated March 2004.

While there is a diagnosis of benign essential tremors during 
active duty, the record is unclear as to whether the 
condition predated service.  Therefore, while there is an 
additional delay in readjudcation of this claim, the Board 
finds that additional development is necessary before a 
decision can be rendered with respect to the appellant's 
claim for entitlement to service connection for benign 
essential tremors.  Specifically, the appellant should be 
provided a VA examination to so an opinion can be obtained as 
to whether the tremors onset occurred during service or, if 
they preexisted, whether they were aggravated (permanently 
worsened) during service.  

Accordingly, the case is REMANDED for the following action:

1.	The appellant should be scheduled for a 
VA examination to determine the nature 
and etiology of his benign essential 
tremors.  The examiner should review 
the claims folders and note such review 
in examination report or in an 
addendum.  The examiner should provide 
an opinion as to whether it is at least 
as likely as not (50 percent 
probability or more) that any current 
benign essential tremors had their 
onset in service or if they preexisted 
service.  If so, the VA examiner should 
provide an opinion on whether the 
tremors were aggravated (permanently 
worsened) during service.

2.	The AMC should then re-adjudicate the 
issue of entitlement to service 
connected for benign essential tremors.  
If the benefit sought is not granted, 
the appellant should be furnished a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of 
the evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




